UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, Orthofix International N.V. (Exact name of Registrant as specified in its charter) Netherlands Antilles 0-19961 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7 Abraham de Veerstraat Curaçao Netherlands Antilles N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 011-59-99-465-8525 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 4, 2008, Orthofix International N.V. (the “Company”) issued a press release that, among other things, reaffirmed previously issued revenue guidance for the fiscal quarter ended March 31, 2008.A copy of the press release is furnished herewith as Exhibit 99.1 and attached hereto. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 31, 2008, Timothy M. Adams orally informed the Company that he intends to resign his position as the Company’s Chief Financial Officer.Mr.
